DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.
 
Response to Amendment
Claims 29 and 39 have been amended.  Claims 1-28 have been previously canceled.  Claims 29-48 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive. A response is provided below in bold where appropriate.



Applicant argues 35 USC §101 Rejection, starting pg. 13 of Remarks:

III.	Rejections under 35 U.S.C. §101

Claims 29-48 stand rejected under 35 U.S.C. §101 as allegedly being directed to an abstract idea without significantly more. Applicant respectfully traverses this rejection.

Under the MPEP §2106.04 and §2106.05, it is respectfully submitted that:

(1) Step 2A — Prong One - The claims are not directed to an abstract idea, as the subject matter of the claims do not fall within any of the enumerated groupings of abstract ideas in MPEP §2106.04(a)(2),

(2) Step 2A— Prong Two — Even if is presumed that they recite a judicial exception, these claims integrate the judicial exception into a practical application, and

(3) Step 2B — The claims amount to “significantly more" than any abstract idea.

A. Step 2A Analysis
1. Step 2A - Prong One

The Office alleges that claims 29 and 39 are directed to an abstract idea without significantly more, particularly stating, “under their broadest reasonable interpretation, [the limitations] cover performance of the limitation as certain methods of organizing human activity [and/or] commercial interactions...If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Claim 29 is also abstract for similar reasons.” (Office Action, page 11).

Contrary to the Office’s assertion, the claims as currently amended are not directed to “a commercial interaction.” Instead, claim 29, e.g., includes specific technical claim language reciting “determine a substitute value corresponding to the selected account,” and “generate a dynamic token associated with the user credentials.” As a result, “the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver), and thus security is enhanced” (see Applicant’s specification, paragraph 0048). Currently amended claim 39 further clarifies this enhancement of security via the addition of the phrase, “via the credential processor,” in a variety of claim elements, as shown above. For support, see, e.g., Paragraphs 0046, 0048, 0064, 0077.

From Applicant’s Claim 39…
“determining, via the credential processor, a substitute value corresponding to the selected account, the substitute value being a first alphanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account;” 

This determining step is based on some type of string that was generated during registration of an account, and would essentially be representative of the account.  Essentially some type of alphanumeric value mapped to an account.

From Applicant’s Claim 39…
“generating, via the credential processor, a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials;”

The generating a token associated with user credentials is similar to the substitute value in that both represent something else.  

Applicant is arguing that security is enhanced by determining a substitute value corresponding to an account and generate a dynamic token associated with the user credentials.  If there is an improvement to security, it would be incidental to a judicial exception of determining substitute value for an account and dynamic token representing user credentials.


Furthermore, similar to the claims in Ex parte Hannun, where the PTAB concluded that the claims do not recite any mental process because the claimed steps cannot practically be performed mentally, the pending claims are not directed to a mental process because the claims cannot practically be performed mentally in the human mind. Ex parte Hannun, 2018-003323 (Apr. 1, 2019) at pages 9-10. The “randomly-generated identifier” and the step of “generate a dynamic token...,” are elements which require a computer processor to provide the required random number generation or the required dynamic aspect of the token, respectively; therefore, being able to provide a “randomly-generated identifier...” and the step of “generate a dynamic token...” cannot practically be performed mentally by a human.

Based on the claim amendments, the claims being abstract as a mental process is not argued.

For at least these reasons, the claims are not directed to an abstract idea, and the rejection under 35 U.S.C. §101 should be withdrawn at least in view of this threshold question.

The Examiner maintains the claim recite abstract elements.

2. Step 2A - Prong Two
Presuming arguendo that the claims are directed to an abstract idea, the pending claims are nevertheless integrated into a practical application, thereby rendering them as statutory subject matter.

As noted in MPEP §2106.04(d)(I), “an improvement to other technology or technical field” amounts to the requisite practice application. Applicant respectfully submits that the claims recite “determine a substitute value corresponding to the selected account,” “generate a dynamic token associated with the user credentials,” and “receive a transaction request at the ATM from the one or more processors, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM,” wherein the security is enhanced because “the account number of the selected account and the user credentials need not be communicated to the ATM.” See Applicant’s specification, Paragraph 0048.

For at least this reason, the claims are integrated into practical applications, thereby satisfying the subject matter eligibility requirement under 35 U.S.C. §101. Accordingly, Applicant requests that this rejection be withdrawn.

From paragraph [048]…
“Credential issuer 108 may perform a look-up or cross-reference to a database (or other data store) for the received substitute value. After receiving the substitute value, credential issuer 108 may return a dynamic token associated with the substitute value. The dynamic token, in some embodiments, may be an identifier or other piece of data that is usable for only a single transaction and represents a substitute value and/or account credentials stored at credential issuer 108. In this manner, the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver), and thus security is enhanced. This token is returned to credential processor 107.”

The above use of a look-up or cross-reference to a database of substitute values or tokens is not improving technology itself but using existing technology.  Arguably, using passwords and personal identification numbers (PIN’s) that map to a user account or person, would perform similar functions, but would not be considered improving technology.

3. Step 2B Analysis

Continuing the analysis, under MPEP § 2106.05: Step 2B — the claims also amount to “significantly more” than any abstract idea. The Office alleges that the claims do not amount to significantly more than the abstract idea (Office Action, page 14). Applicant respectfully disagrees.

The “significantly more” inquiry has been described as “a search for an ‘inventive concept.” Alice Corp. Pty. Lid. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014) (quoting Mayo, Inc., 132 S. Ct. at 1294). Put differently, the “significantly more” inquiry “look[s] more precisely at what the claim elements add,” whether the claims include “meaningful limitations,” and whether the claim “is more than a drafting effort designed to monopolize” the abstract idea. Electric Power Group, 119 USPQ2d at 1741; Alice, 134 S. Ct. at 2360 (quoting Bilski, 561 U.S. at 610-11); /d. at 2357 (quoting Mayo, 132 S. Ct. at 1294).

In BASCOM, the Federal Circuit confirmed that a specific, discrete implementation of an abstract idea contains an “inventive concept” that can amount to significantly more. BASCOM Global Internet Serv., Inc. v. AT&T Mobility LLC, 827 F.3d 1342, 1349-1350 (Fed. Cir. 2016). In that case, while the Federal Circuit found that the claims were directed to the abstract idea of filtering content, it also observed that the claims did not “preempt all ways of filtering content on the Internet; rather, they recite a specific, discrete implementation of the abstract idea of filtering content” and thus contains an inventive concept amounting to “significantly more” than the abstract idea. /d. The Federal Circuit confirmed that “the ‘inventive concept’ may arise in one or more of the individual claim limitations or in the ordered combination of the limitations.” /d. at 1846. The Federal Circuit emphasized that “an inventive concept can be found in the non-conventional and non- generic arrangement of known, conventional pieces.” /d. at 1350. The Federal Circuit further demanded that the “inventive concept” inquiry requires an “explanation.” /d.

A proper analysis would demonstrate that the pending claims satisfy the “inventive step” inquiry. The pending claims, when considered as a whole, recite a specific means or method including an unconventional and distinct ordered combination of specific steps that provides a technological improvement via the enhancement of account security because “the account number of the selected account and the user credentials are not communicated to the ATM.” For example, currently amended claim 29 recites, in relevant part, “determine a substitute value corresponding to the selected account, the substitute value being a first alohanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account;” “generate a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials;” and “receive a transaction request at the ATM from the one or more processors, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM.”

From Applicant’s statement above…
>>”The pending claims, when considered as a whole, recite a specific means or method including an unconventional and distinct ordered combination of specific steps that provides a technological improvement via the enhancement of account security because “the account number of the selected account and the user credentials are not communicated to the ATM.””<<

This would be true in any system that encrypts data for transmission.  This is why Office Example 35, Claim 2 provided more than just sending data back and forth.  

Essentially it would not be enough to just label something with an alias and argue that is an improvement to security technology.  Further, unlike Office Example 35, Claim 2, there is no security in the data itself, therefore there is no guarantee that the substitute value and dynamic token could not be easily figured out. 

This combination of steps operates in a non-conventional and non-generic way to address a specific technical problem (i.e., “receive a transaction request at the ATM”) and to provide a specific technical solution (i.e., “determine a substitute value corresponding to the selected account, the substitute value being a first alohanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account; generate a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials;” and “receive a transaction request at the ATM from the one or more processors, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM”). For support, see, e.g., Abstract, and Paragraphs 0007, 0041.

Accordingly, the recited operations or functions require operations that are innovative and unique. Moreover, like the claims in BASCOM, the pending claims do not preempt a/l ways of the alleged abstract idea that the Office relies on. Based on this recited combination of steps, amended claims 29 and 39 are subject matter eligible under 35 U.S.C. §101.

This combination of steps operates in a non-conventional and non-generic way to determine a transmittable value that in no way resembles actual account details and therefore cannot be useful to an intercepting entity even if that entity successfully intercepted such data during transmission. In combination, these steps set up a Sequence of events that addresses unique security problems associated with transactions made between users and financial institutions, wherein such transactions may easily amount to thousands or millions of daily transactions. Thus, like in BASCOM, the claimed combination of additional elements presents a specific, discrete implementation of the alleged abstract idea. The additional elements in claims 29 and 39 thus represent significantly more (i.e., provide an inventive concept) because they are a practical implementation of the alleged abstract idea, even though some steps utilize well-known components.
While the amended claims may relate to methods and systems for processing financial transactions, they are not only drawn to mere abstract methods. Instead, the claims require specific systems and methods that improve upon cardless financial transactions processed at transaction devices such as Automated Teller Machines. See paragraph 0025. The specific systems and methods utilize, among other things, electronic devices of Automated Teller Machines, substitute values associated with user accounts, and dynamic tokens which are associated with a specific account number but distinct therefrom. The systems and methods improve upon prior technologies in non-abstract ways to enable them to perform new operations.

Claims 29 and 39 require the use of novel hardware architectures (i.e., the credential processor) at least because they require specific combinations of distinct computer systems to perform the patented method that are not found in the prior art. Specifically, claims 29 and 39 require performing various steps via novel components in association with “a payment network” and “an Automated Teller Machine.” Thus, the claims are not directed to trivial forms of algorithms or mere business solutions per se.

Further, claims 29 and 39 require “a substitute value corresponding to the selected account” and “a dynamic token associated with the user credentials.” Each of these computer-generated values not only represents unique means of communicating data, but also serves to enhance the security of transactions processed through Automated Teller Machines and payment networks by avoiding the commonly implemented practice of transmitting sensitive account credentials to the ATM and to a mobile device. See paragraph 0048. Support for these novel means of communicating uniquely created values for transactions requires novel hardware architectures and therefore the claims do not merely comprise administrative or organizational solutions. Accordingly, Applicant respectfully requests that the rejections under 35 U.S.C. §101 be withdrawn. 

From Office Example 35, Claim 2…
“However, the combination of the steps (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a nonconventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions).”

From the above Example 35, these “steps do not represent merely gathering data for comparison or security purposes”… but involve specific steps to ensure data is secured.  Applicant’s claims do not ensure data is secured as there is no guarantee the substitute value or token could not be deciphered.  Further, any encryption technology would likely alter the sequence of characters in data transmission.  Applicant’s specification (para. [048]) teaches “[i]n this manner, the actual account credentials need not be communicated to mobile device 101 or transaction device 103 (or its associated switch/driver), and thus security is enhanced.”  But this is a conclusory statement (not communicated enhances security) and would be incidental to using the transaction processing system.  Based on the above response, the rejection is respectfully modified for the claim amendments but maintained.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 29-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 29-48 are directed to a system or method, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 39 as the claim that represents the claimed invention for analysis and is similar to system Claim 29.  Claim 39 recites the limitations of:
A computer-implemented method for processing a cardless transaction, comprising:
identifying each of a mobile device and an Automated Teller Machine (ATM) via a randomly-generated identifier displayed on the ATM, the identifier being scanned by a user via the mobile device; 
receiving, at a credential processor, a list request for accounts associated with the user from the mobile device, the list request including user credentials;
determining, via the credential processor, one or more accounts associated with the user credentials; 
transmitting, via the credential processor, account information for each of the one or more accounts associated with the user credentials to the mobile device; 
receiving, at the credential processor, a selected account from the mobile device, the selected account being selected by the user from the one or more accounts associated with the user credentials transmitted to the mobile device;
determining, via the credential processor, a substitute value corresponding to the selected account, the substitute value being a first alphanumeric string generated during a registration of the selected account, the substitute value representing an account number of the selected account, the substitute value being distinct from the account number of the selected account; 
generating, via the credential processor, a dynamic token associated with the user credentials, the dynamic token comprising a second alphanumeric string representing the user credentials; 
receiving, at the ATM, a transaction request from the credential processor, the transaction request including one or more transaction parameters, the substitute value, and the dynamic token such that the account number of the selected account and the user credentials are not communicated to the ATM; 
determining, at the ATM, the account information of the selected account using the substitute value received in the transaction request; 
verifying, at the ATM, the user credentials using the dynamic token received in the transaction request; and 
transmitting the account information of the selected account and the one or more transaction parameters from the ATM to a payment network.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. verifying user credentials, which is mitigating risk) and commercial interaction (e.g. receiving a transaction request).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 29 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite: Automated Teller Machine (ATM), memory device, processor, mobile device, payment network (Claim 29); ATM, credential processor, mobile device, payment network (Claim 39). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The identifying each mobile device and ATM via randomly-generated identifier displayed on the ATM, the identifier being scanned is insignificant extra solution activity as nothing is done with the random identifier in the claim.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 29 and 39 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The identifying a mobile device and ATM via a randomly-generated identifier step is insignificant extra solution activity, where nothing is done with the identified mobile device and ATM. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 29 and 39 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 30-38 and 40-48 further define the abstract idea that is present in their respective independent claims 29 and 39 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 30-38 and 40-48 are directed to an abstract idea.  Thus, the claims 29-48 are not patent-eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 has “identifying each of a mobile device and an Automated Teller Machine (ATM) via a randomly-generated identifier displayed on the ATM, the identifier being scanned by a user via the mobile device” where there is no teaching of identifying a mobile device using a randomly generated identifier.  The disclosure (para. 057]) teaches…
“The user can identify transaction device 103 using, for example, location-based software, an identifier associated with transaction device 103 printed on the side of transaction device 103 or displayed on a screen of transaction device 103, a randomly-generated code displayed on a screen of transaction device 103, or the like. This enables the server (e.g., credential processor 107) to identify each of mobile device 101 and transaction device 103.”  
Therefore no teaching of randomly generated code for identifying a mobile device.  Claim 29 has a similar problem.
Claims 30-38 and 40-48 are further rejected as they depend from their respective independent claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 has “identifying each of a mobile device and an Automated Teller Machine (ATM) via a randomly-generated identifier displayed on the ATM, the identifier being scanned by a user via the mobile device” where it is indefinite as to identifying a mobile device and an ATM via a randomly-generated identifier as nothing is done with the identified mobile device and ATM (i.e. what’s the point of identifying the devices).  It’s also indefinite as to why the mobile device would scan its own identifier from the ATM, and why/how the ATM knows the mobile device identifier in order to randomly generate it in the first place.  Claim 29 has a similar problem.
Claims 30-38 and 40-48 are further rejected as they depend from their respective independent claim.
	
	
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

Prior Art Search

A prior art search update was conducted but does not result in a prior art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693